             Case 1:17-cr-00680-CM Document 196 Filed 06/03/19 Page 1 of 2




UNrp\D STATES DISTRICT COURT
SOUTRERN DISTRICT OF NEW YORK

 United States of America                                                   Order of Restitution

                 V.                                                             17 Cr. 680 (CM)

 Michael Wright,

                               Defendant.


        Upon the application of the United States of America. by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Brendan F. Quigley and Elisha J.

Kobre, Assistant United States Attorneys, of counsel; the presentence report; the Defendant's

conviction on Count Two of the above Indictment; and all other proceedings in this case, it is

hereby ORDERED that:

        1. Amount of Restitution. Michael Wright, the Defendant, shall pay restitution in the

total amount of $614,542.51 to the victim of the offense charged in Count Two. The name,

address. and specific amount owed to the victim are set forth in the Schedule of Victims attached

hereto. The defendant shall make the restitution payments to the Clerk of Court, United States

District Court for the Southern District of New York, 500 Pearl Street, New York, NY, 10007,

in order that the Clerk of Court may forward the payments to the victim, and in the amount, set

forth in the Schedule of Victims attached hereto.      The defendant shall make the restitution
                                                                                            b
payments in monthly installments of 15% of gross monthly income, to commence 30 days after

the date of this Order or the release from custody if imprisonment is imposed. Upon advice of a

change of address, the Clerk of the Court is authorized to send payments to the n~w address without

further order of this Court.


09 10 2013
             Case 1:17-cr-00680-CM Document 196 Filed 06/03/19 Page 2 of 2




          2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically Craig Carton, and Joseph Meli in Umted States v Joseph Meli, et al, SI 17 Cr. 127

(KMW) (S.D.N.Y.). Defendant's liability for restitution shall continue unabated until either the

Defendant has paid the full amount of restitution ordered herein, or every victim has been paid the

total amount of his loss from all the restitution paid by the Defendant and co-defendants in this

matter.

          3. Sealing. Consistent with I 8 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       June~,2019




                                              HONORABLE COLLEEN MCMAHON
                                              SOUTHERN DISTRICT OF NEW YORK




                                                 2
